Law Offices SEC ATTORNEYS, LLC Two Corporate Drive, Suite 234 Shelton, Connecticut 06484-6213 1.203.222.9333 Tel Securities, Hedge Funds, Corporate, 1.203.225.1244 Fax Tax, International, Mergers and www.secattorneys.com Acquisitions and Related Matters October 24, 2011 Filed via EDGAR Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D.C.20549 Re:AudioEye, Inc. - Amended Form S-1 Registration Statement To Whom It May Concern: On behalf of AudioEye, Inc.,Commission File Number 000-1362190,I enclose Amended Form S-1Registration Statement Under The Securites Act of 1933. The amendment is in the date of thr auditors report. The auditors report date was changed from October 19, 2011 to October 21, 2011 at the request of the auditors to conform with the consent to file date of October 21, 2011. In all other respects the filings are identical. If you have any questions please feel free to call me. Thank you. Sincerely, /s/ Jerry Gruenbaum Jerry Gruenbaum. Esquire cc: David L. Ficksman, Esq. [TroyGould PC] SEC ATTORNEYS, LLC IS A PRIVATELY OWNED LAW FIRM NOT AFFILIATED WITH ANY GOVERNMENTAL AGENCY
